DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 & 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to amended claim 8, applicant claiming “The composition of claim 7 which comprises 6.0%(w/w) or less.” However it is not clear which component is 6.0% or less. 
With respect to amended claim 13, applicant claiming “The composition of claim 1, which comprises at least 2.0%(w/w).” However it is not clear which component is at least 2.0%.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 12-14, 16, 23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuura (# US 2012/0199029).
Fukuura discloses:
1. Low migration energy-curable compositions ([0032]-[0035]) comprising epoxy acrylates ([0033]) derived from the reaction of poly(alkylene oxide)-containing glycidyl ethers with acrylic acid ([0041]), wherein the average degree of alkoxylation of any poly(alkylene oxide) of the glycidyl ether is at least 2 and the number of glycidyl ether groups per molecule is at least 1 ([0039]-[0044]).
2. The composition of claim 1, wherein the poly(alkylene oxide) of the glycidyl ether is selected from either poly(ethylene oxide) or poly(propylene oxide) or poly(butylene oxide) or a blend thereof ([0046]).

5. The composition of claim 1, wherein the glycidyl ether is selected from the group consisting of ethoxylated or propoxylated glycerol glycidyl ethers, ethoxylated or propoxylated trimethylolpropane glycidyl ethers, ethoxylated or propoxylated ditrimethylolpropane glycidyl ethers, ethoxylated or propoxylated pentaerythritol glycidyl ethers, ethoxylated or propoxylated dipentaerythritol glycidyl ethers, and blends thereof, or wherein the glycidyl ether is selected from the group consisting of ethoxylated or propoxylated trimethylolpropane or pentaerythritol glycidyl ethers, or blends thereof ([0038]-[0053]).
The Examiner draws particular attention to the Applicant that " Fukuura does address epoxy acrylates, poly(alkylene oxide) of the glycidyl ether and glycidyl ether, it teaches a laundry list of possible epoxy acrylates, poly(alkylene oxide) of the glycidyl ether and glycidyl ether. The format in which Fukuura presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Fukuura to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the epoxy acrylates, poly(alkylene oxide) of the glycidyl ether and glycidyl ether and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.

7. The composition of claim 6, which is UV-curable ([0053]).
8. The composition of claim 7, which comprises 6.0% (w/w), or less, preferably which comprises less than 5.0% (w/w), of any blend of photoinitiators (3.3%; Table: 3).
12. The composition of claim 1, which is a pigmented inkjet fluid (see Table: 3).
13. The composition of claim 1, which comprises at least 2.0% (w/w) (see Examples).
16. A process for preparing a printed substrate comprising printing the composition of claim 1 onto a substrate and curing ([0059]-[0060]).
23. A method of reducing the amount of uncured monomer in a cured ink or coating composition comprising applying the composition of claim 1 to a substrate and curing ([0059]-[0060]).
25. The use of the epoxy acrylates defined in claim 1 to promote the energy-cure of a free-radically polymerizable composition (see Examples).
With respect to claim 14, Fukuura explicitly did not discloses the epoxy acrylate raises the hydroxy value of the ink by at least 5.0.
However, Fukuura discloses exactly same epoxy acrylate used in ink composition as applicant discloses in their own specification. The hydroxy value is property of the material, which constant to the material. Therefore, the ink with epoxy acrylate discloses by the Fukuura obviously have the hydroxy value of the ink by at least 5.0.
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuura (# US 2012/0199029) in view of Odell et al. (# US 2007/0142492).
Fukuura discloses all the limitation of the composition except: the composition of claim 1 comprising one or more ethylenically unsaturated free- radically polymerizable monomers or oligomers, which monomers comprise one or more acrylate, methacrylate, vinyl ether, propenyl ether, N-vinyl amide, maleate, alkene or acrylamide groups; wherein the one or more epoxy acrylates derived from the reaction of poly(alkylene oxide)-containing glycidyl ethers with acrylic acid epoxy are present at a concentration of at least 2.0% (w/w) and no more than 20.0% (w/w).
Odell et al. teaches that to have the composition with good binding property, the composition comprising one or more ethylenically unsaturated free- radically polymerizable monomers or oligomers, which monomers comprise one or more acrylate, methacrylate, vinyl ether, propenyl ether, N-vinyl amide, maleate, alkene or acrylamide groups ([0043]-[0067]); wherein the one or more epoxy acrylates derived from the reaction of poly(alkylene oxide)-containing glycidyl ethers with acrylic acid epoxy are present at a concentration of at least 2.0% (w/w) and no more than 20.0% (w/w) ([0070]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the composition of Fukuura by the aforementioned teaching of Odell et al. in order to have the composition with excellent binding property. 


Claims 1, 9-11 & 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenro et al. (# JP 2000072832 A).
Kenro et al. discloses:
1. Low migration energy-curable compositions (see Abstract; [0005]-[0030]) comprising epoxy acrylates ([0005]-[0009]) derived from the reaction of poly(alkylene oxide)-containing glycidyl ethers with acrylic acid ([0009]), wherein the average degree of alkoxylation of any poly(alkylene oxide) of the glycidyl ether is at least 2 and the number of glycidyl ether groups per molecule is at least 1 ([0005]-[0009]).
The Examiner draws particular attention to the Applicant that " Kenro et al. does address epoxy acrylates, poly(alkylene oxide) of the glycidyl ether and glycidyl ether, it teaches a laundry list of possible epoxy acrylates, poly(alkylene oxide) of the glycidyl ether and glycidyl ether. The format in which Fukuura presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Kenro et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the epoxy acrylates, poly(alkylene oxide) of the glycidyl ether and glycidyl ether and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377.
9. The composition of claim 1, claim which is EB- curable ([0031]).
10. The composition of claim 1, which is EB- curable and not UV-curable ([0031]).

15. The composition of claim 1, further comprising free-radically polymerizable ethylenically unsaturated monomers and oligomers, such as acrylates ([0005]-[0030]).
16. A process for preparing a printed substrate comprising printing the composition of claim 1 onto a substrate and curing ([0030]-[0031]).
17. The process of claim 16, wherein the composition is exposed to both UV and EB radiation (see Examples).
18. The process of claim 16, wherein the composition is partially cured using any combination of UV-LED lamps, prior to EB-curing (see Examples).
19. The process of claim 16 wherein the composition is cured by EB radiation ([0030]-[0031]).

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenro et al. (# JP 2000072832 A) in view of Odell et al. (# US 2007/0142492).
Kenro et al. discloses all the limitation of the composition except: the composition of claim 1 comprising one or more ethylenically unsaturated free- radically polymerizable monomers or oligomers, which monomers comprise one or more acrylate, methacrylate, vinyl ether, propenyl ether, N-vinyl amide, maleate, alkene or acrylamide groups; wherein the one or more epoxy acrylates derived from the reaction of poly(alkylene oxide)-containing glycidyl ethers with acrylic acid epoxy are present at a concentration of at least 2.0% (w/w) and no more than 20.0% (w/w).
Odell et al. teaches that to have the composition with good binding property, the composition comprising one or more ethylenically unsaturated free- radically polymerizable monomers or oligomers, which monomers comprise one or more acrylate, methacrylate, vinyl ether, propenyl ether, N-vinyl amide, maleate, alkene or acrylamide groups ([0043]-[0067]); wherein the one or more epoxy acrylates derived from the reaction of poly(alkylene oxide)-containing glycidyl ethers with acrylic acid epoxy are present at a concentration of at least 2.0% (w/w) and no more than 20.0% (w/w) ([0070]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the composition of Kenro et al. by the aforementioned teaching of Odell et al. in order to have the composition with excellent binding property. 



Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive.
Applicant maintains “Fukuura, never suggests that one react any of the materials therein with the "epoxy acrylates derived from the reaction of poly(alkylene oxide)- containing glycidyl ethers with acrylic acid" of the present invention.”
Examiner respectfully disagrees. Applicant claiming “Low migration energy-curable composition comprising epoxy acrylate.”, which is just composition. Examiner product claim, did not give the wait to the process, how the epoxy acrylate derived. Examiner suggested to overcome the current rejection applicant has to claim process of making low migration energy-curable composition with proper steps. Therefore applicant’s argument is not persuasive.

Applicant maintains “Kenro, never suggests that one react any of the materials therein with the "epoxy acrylates derived from the reaction of poly(alkylene oxide)- containing glycidyl ethers with acrylic acid" of the present invention.”
Examiner respectfully disagrees. Applicant claiming “Low migration energy-curable composition comprising epoxy acrylate.”, which is just composition. Examiner treat as a product claim, did not give the wait to the process, how the epoxy acrylate derived. Examiner suggested to overcome the current rejection applicant has to claim process of making low migration energy-curable composition with proper steps. Therefore, applicant’s argument is not persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152.  The examiner can normally be reached on 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/Primary Examiner, Art Unit 2853